The Court,
Walker,- J.:
Held that in general a physician’s undertaking, like that of a lawyer, is that he will exercise ordinary skill. (27 N. H. 471.) If one knowingly employs one who is not a regular physician, the latter is only required to exercise his best skill. (27 N. H. 460, 472; El well on Malpractice, 22, 29.) Plaintiff has proved that he practiced according to the hydropathic school. Witnesses for defendant belong to other schools, and testify, that plaintiff’s practice was bad. But is one school to pass judgment on another ?
Judgment for plaintiff for $112.19.
(A. D., 1868.)